DETAILED ACTION
This office action is a response to the application filed 22 June 2020, wherein claims 1-19 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 July 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed as JAPAN 2019-120572 on 27 June 2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. When considering an appropriate title, the applicant is advised to consider making the title descriptive to address the following question: what is the usefulness (or purpose) of the claimed invention.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquiring unit for acquiring first information…” and “display-controlling unit for controlling…” in claims 1-17.  
Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  From the specification, the acquiring unit and display-
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 recite the limitation "the wireless communication terminal" in line 4.  The claims also recite “a wireless communication terminal in both the preamble (line 1) and line 3.  Due to these multiple recitations of “a wireless communication terminal” it is unclear if there are two wireless communication terminals or if this is a typo and there 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 12, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shu et al. (US 2015/0009856 A1), hereafter referred Shu, in view of Giles et al. (US 2010/0240317 A1), hereafter referred Giles.

Regarding claim 1, Shu teaches a wireless communication terminal comprising:
(Shu, Fig. 16, [0135]; the node includes a central processing unit) for acquiring first information on a radio wave intensity between a first communication apparatus that relays communications between a wireless communication terminal and a second communication apparatus and the wireless communication terminal, and second information on a radio wave intensity between the first communication apparatus and the second communication apparatus (Shu, Fig. 1, [0034]; the node B selects from among the packets received from neighboring nodes, the node A as the send source of the packet with the highest received radio wave intensity and sends to the monitoring node via the selected node A a report packet and node A adds the identifier of its own node to the report packet that has a received radio wave intensity and relays the report packet to the monitoring node).
While Shu teaches a display-controlling unit (Shu, Fig. 16, [0135]; the node includes a central processing unit) and a display unit (Shu, [0076]), Shu does not expressly teach a display-controlling unit for controlling such that the first information and the second information are caused to be displayed on a display unit.
However, Giles teaches a display-controlling unit for controlling such that the first information and the second information are caused to be displayed on a display unit (Giles, Fig. 3, [0108]-[0109]; display data such as RSSI via the graphical user interface where Fig. 4 illustrates an example of the display).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Shu to include the (Giles, [0109]).

Regarding claim 15, Shu teaches a non-transitory computer-readable storage medium comprising a program stored thereon, the program causing a computer to function (Shu, [0133]; programs executed by the CPU) as:
an acquiring unit (Shu, Fig. 16, [0135]; the node includes a central processing unit) for acquiring first information on a radio wave intensity between a first communication apparatus that relays communications between a wireless communication terminal and a second communication apparatus and the wireless communication terminal, and second information on a radio wave intensity between the first communication apparatus and the second communication apparatus (Shu, Fig. 1, [0034]; the node B selects from among the packets received from neighboring nodes, the node A as the send source of the packet with the highest received radio wave intensity and sends to the monitoring node via the selected node A a report packet and node A adds the identifier of its own node to the report packet that has a received radio wave intensity and relays the report packet to the monitoring node).
While Shu teaches a display-controlling unit (Shu, Fig. 16, [0135]; the node includes a central processing unit) and a display unit (Shu, [0076]), Shu does not expressly teach a display-controlling unit for controlling such that the first information and the second information are caused to be displayed on a display unit.
(Giles, Fig. 3, [0108]-[0109]; display data such as RSSI via the graphical user interface where Fig. 4 illustrates an example of the display).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Shu to include the above recited limitations as taught by Giles in order to display to the user the status of each metric in real-time (Giles, [0109]).

Regarding claim 16, Shu teaches a wireless communication terminal comprising:
an acquiring unit (Shu, Fig. 16, [0135]; the node includes a central processing unit) for acquiring first information on a communication quality of a wireless connection between a first communication apparatus that is mounted on an automobile  that relays communications between a wireless communication terminal and a second communication apparatus and the wireless communication terminal, and second information on a communication quality of a wireless connection between the first communication apparatus and the second communication apparatus (Shu, Fig. 1, [0034]; the node B selects from among the packets received from neighboring nodes, the node A as the send source of the packet with the highest received radio wave intensity and sends to the monitoring node via the selected node A a report packet and node A adds the identifier of its own node to the report packet that has a received radio wave intensity and relays the report packet to the monitoring node).
While Shu teaches a display-controlling unit (Shu, Fig. 16, [0135]; the node includes a central processing unit) and a display unit (Shu, [0076]), Shu does not expressly teach a display-controlling unit for controlling such that the first information and the second information are caused to be displayed on a display unit.
However, Giles teaches a display-controlling unit for controlling such that the first information and the second information are caused to be displayed on a display unit (Giles, Fig. 3, [0108]-[0109]; display data such as RSSI via the graphical user interface where Fig. 4 illustrates an example of the display).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Shu to include the above recited limitations as taught by Giles in order to display to the user the status of each metric in real-time (Giles, [0109]).

Regarding claim 17, Shu teaches a non-transitory computer-readable storage medium comprising a program stored thereon, the program causing a computer to function (Shu, [0133]; programs executed by the CPU) as:
an acquiring unit (Shu, Fig. 16, [0135]; the node includes a central processing unit) for acquiring first information on a communication quality of a wireless connection between a first communication apparatus that is mounted on an automobile  that relays communications between a wireless communication terminal and a second communication apparatus and the wireless communication terminal, and second (Shu, Fig. 1, [0034]; the node B selects from among the packets received from neighboring nodes, the node A as the send source of the packet with the highest received radio wave intensity and sends to the monitoring node via the selected node A a report packet and node A adds the identifier of its own node to the report packet that has a received radio wave intensity and relays the report packet to the monitoring node).
While Shu teaches a display-controlling unit (Shu, Fig. 16, [0135]; the node includes a central processing unit) and a display unit (Shu, [0076]), Shu does not expressly teach a display-controlling unit for controlling such that the first information and the second information are caused to be displayed on a display unit.
However, Giles teaches a display-controlling unit for controlling such that the first information and the second information are caused to be displayed on a display unit (Giles, Fig. 3, [0108]-[0109]; display data such as RSSI via the graphical user interface where Fig. 4 illustrates an example of the display).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Shu to include the above recited limitations as taught by Giles in order to display to the user the status of each metric in real-time (Giles, [0109]).

Regarding claim 18, Shu teaches an information processing method performed by a computer, the information processing method comprising:
(Shu, Fig. 16, [0135]; the node includes a central processing unit) for acquiring first information on a radio wave intensity between a first communication apparatus that relays communications between a wireless communication terminal and a second communication apparatus and the wireless communication terminal, and second information on a radio wave intensity between the first communication apparatus and the second communication apparatus (Shu, Fig. 1, [0034]; the node B selects from among the packets received from neighboring nodes, the node A as the send source of the packet with the highest received radio wave intensity and sends to the monitoring node via the selected node A a report packet and node A adds the identifier of its own node to the report packet that has a received radio wave intensity and relays the report packet to the monitoring node).
While Shu teaches a display-controlling unit (Shu, Fig. 16, [0135]; the node includes a central processing unit) and a display unit (Shu, [0076]), Shu does not expressly teach a display-controlling unit for controlling such that the first information and the second information are caused to be displayed on a display unit.
However, Giles teaches a display-controlling unit for controlling such that the first information and the second information are caused to be displayed on a display unit (Giles, Fig. 3, [0108]-[0109]; display data such as RSSI via the graphical user interface where Fig. 4 illustrates an example of the display).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Shu to include the (Giles, [0109]).

Regarding claim 19, Shu teaches an information processing method performed by a computer, the information processing method comprising:
an acquiring unit (Shu, Fig. 16, [0135]; the node includes a central processing unit) for acquiring first information on a communication quality of a wireless connection between a first communication apparatus that is mounted on an automobile  that relays communications between a wireless communication terminal and a second communication apparatus and the wireless communication terminal, and second information on a communication quality of a wireless connection between the first communication apparatus and the second communication apparatus (Shu, Fig. 1, [0034]; the node B selects from among the packets received from neighboring nodes, the node A as the send source of the packet with the highest received radio wave intensity and sends to the monitoring node via the selected node A a report packet and node A adds the identifier of its own node to the report packet that has a received radio wave intensity and relays the report packet to the monitoring node).
While Shu teaches a display-controlling unit (Shu, Fig. 16, [0135]; the node includes a central processing unit) and a display unit (Shu, [0076]), Shu does not expressly teach a display-controlling unit for controlling such that the first information and the second information are caused to be displayed on a display unit.
(Giles, Fig. 3, [0108]-[0109]; display data such as RSSI via the graphical user interface where Fig. 4 illustrates an example of the display).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Shu to include the above recited limitations as taught by Giles in order to display to the user the status of each metric in real-time (Giles, [0109]).

Regarding claim 2, Shu in view of Giles teaches the wireless communication terminal according to claim 1 above.  Further, Shu teaches wherein the first information indicates a reception-intensity of a radio wave from the first communication apparatus at the wireless communication terminal; and the second information indicates a reception-intensity of a radio wave from the second communication apparatus at the first communication apparatus (Shu, Fig. 1, [0034]; the node B selects from among the packets received from neighboring nodes, the node A as the send source of the packet with the highest received radio wave intensity and sends to the monitoring node via the selected node A a report packet and node A adds the identifier of its own node to the report packet that has a received radio wave intensity and relays the report packet to the monitoring node).

Regarding claim 3, Shu in view of Giles teaches the wireless communication terminal according to claim 1 above.  Further, Shu teaches wherein the display-(Shu, Fig. 12; [0104]; a topology of the network is shown that is included in each of the received report packets).

Regarding claim 4, Shu in view of Giles teaches the wireless communication terminal according to claim 1 above.  Further, Giles teaches wherein the display-controlling unit performs control such that each of the first information and the second information are caused to be displayed as an icon (Giles, [0078]; the GUI display can have an assortment of various menus, text I/O, icons, and graphical plots).

Regarding claim 5, Shu in view of Giles teaches the wireless communication terminal according to claim 4 above.  Further, Giles teaches wherein the display-controlling unit performs control such that the first information is caused to be displayed as different icons depending on whether the first communication apparatus is a stationary relaying apparatus that is installed fixedly or a mobile relaying apparatus that is mounted on a mobile object (Giles, [0078]; the GUI display can have an assortment of various menus, text I/O, icons, and graphical plots.  Having different icons for different conditions is inherently an obvious design choice by the programmer of a GUI).

Regarding claim 6, Shu in view of Giles teaches the wireless communication terminal according to claim 1 above.  Further, Giles teaches wherein the display-controlling unit performs control such that the first information is caused to be displayed in different manners depending on whether the first communication apparatus is a stationary relaying apparatus that is installed fixedly or a mobile relaying apparatus that is mounted on a mobile object (Giles, [0078]; the GUI display can have an assortment of various menus, text I/O, icons, and graphical plots.  Having different manners of displaying information for different conditions is inherently an obvious design choice by the programmer of a GUI).

Regarding claim 7, Shu in view of Giles teaches the wireless communication terminal according to claim 1 above.  Further, Shu teaches wherein the first communication apparatus is a mobile relaying apparatus (Shu, [0106]-[0107]; nodes can frequently move).

Regarding claim 9, Shu in view of Giles teaches the wireless communication terminal according to claim 7 above.  Further, Shu teaches wherein the acquiring unit acquires movement-related information related to movements of the first communication apparatus; and the display-controlling unit causes the first information to be displayed on the display unit by using the movement-related information (Shu, [0109]-[0118]; the path information added to the report packet that also tracks the highest RSSI value for the packet creates a topology in which distance and direction of the nodes can be calculated by the separation detecting unit in the monitoring node and recorded in the report packet).

Regarding claim 12, Shu in view of Giles teaches the wireless communication terminal according to claim 1 above.  Further, Shu teaches wherein the second communication apparatus relays communications between the first communication apparatus and a third communication apparatus; the acquiring unit acquires third information on a radio wave intensity between the second communication apparatus and the third communication apparatus; and the display-controlling unit performs control such that the first information, the second information, and the third information are caused to be displayed on the display unit (Shu, Fig. 11, [0099]; Node C3 represents a node that is one hop further removed so would have to communicate via node B to reach node A).

Regarding claim 13, Shu in view of Giles teaches the wireless communication terminal according to claim 1 above.  Further, Giles teaches wherein the display unit comprises a first display area and a second display area with an area larger than the first display area; and the display-controlling unit performs control such that the first information and the second information are caused to be displayed on the first display area (Giles, Fig. 4; displays multiple display areas of different sizes).

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shu in view of Giles as applied to claims 7 and 9 above, and further in view of Zhuang et al. (US 2019/0239137 A1), hereafter referred Zhuang.

Regarding claim 8, Shu in view of Giles teaches the wireless communication terminal according to claim 7 above.  While Shu teaches an ad hoc network (Shu, [0099]), Shu in view of Giles does not expressly teach wherein the first communication apparatus is a vehicle having a relay function.
However, Zhuang teaches wherein the first communication apparatus is a vehicle having a relay function (Zhuang, Fig. 1, [0033]; ad hoc networks could be vehicular ad hoc networks where the nodes may be on a vehicle like an unmanned aerial vehicle (UAV)).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Shu in Giles to include the above recited limitations as taught by Zhuang in order to improve the safety and efficiency of vehicle transportation (Zhuang, [0002]).

Regarding claim 10, Shu in view of Giles teaches the wireless communication terminal according to claim 9 above.  While Shu teaches using relative positions and directions of the nodes, Shu in view of Giles does not expressly teach wherein the movement-related information comprises moving speed information related to a moving speed of the first communication apparatus; and the display-controlling unit causes the 
However, Zhuang teaches wherein the movement-related information comprises moving speed information related to a moving speed of the first communication apparatus; and the display-controlling unit causes the first information to be displayed on the display unit, such that the moving speed of the first communication apparatus is represented (Zhuang, [0050]; information such as velocities and positions of nodes in the network).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Shu in Giles to include the above recited limitations as taught by Zhuang in order to improve the safety and efficiency of vehicle transportation (Zhuang, [0002]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shu in view of Giles as applied to claim 1 above, and further in view of Mizukoshi (US 2010/0046416 A1).

Regarding claim 11, Shu in view of Giles teaches the wireless communication terminal according to claim 1 above.  Shu in view of Giles does not expressly teach wherein the second communication apparatus is a wireless base station.
However, Mizukoshi teaches wherein the second communication apparatus is a wireless base station (Mizukoshi, [0006]; radio base station).
(Mizukoshi, [0002]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shu in view of Giles as applied to claim 1 above, and further in view of Siomina (US 2014/0080506 A1).

Regarding claim 14, Shu in view of Giles teaches the wireless communication terminal according to claim 1 above.  Shu in view of Giles does not expressly teach wherein the first communication apparatus is connected, as a secondary cell, with the wireless communication terminal.
However, Siomina teaches wherein the first communication apparatus is connected, as a secondary cell, with the wireless communication terminal (Siomina, [0059]; a radio network node which is a node that has its own network address, like nodes in an ad hoc network may create their own cell including secondary cells).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Shu in Giles to include the above recited limitations as taught by Siomina in order to provide additional radio resources in the uplink and downlink (Siomina, [0037]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416          

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416